              Case 19-12153-KBO          Doc 56      Filed 10/04/19    Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


                                                 )
IN RE:                                                CHAPTER 11
                                                 )
                                                 )
BAYOU STEEL BD HOLDINGS, LLC,                         CASE NO. 19-12153 (kbo)
                                                 )
et al.,                                          )
                                                      JOINTLY ADMINISTERED
                                                 )
               DEBTORS.                          )



              NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

       PLEASE TAKE NOTICE that pursuant to Rule 9010 of the Federal Rules of Bankruptcy

Procedure, the undersigned, Gary D. Bressler, Esquire, Michael R. Morano, Esquire and David

P. Primack, Esquire of McElroy, Deutsch, Mulvaney & Carpenter, LLP, appear for Westchester

Fire Insurance Company and its affiliated sureties (“Westchester”), and, pursuant to Rules

2002(g), 2002(i), and 9007, request, unless otherwise directed by the Court, that all notices that

are required to be given in this case or in any related adversary proceeding, and all papers that

are required to be served in this case be given to and served upon the undersigned, at the offices,

telephone and facsimile numbers set forth below:

               Gary D. Bressler, Esq.                        Michael R. Morano, Esq.
           McElroy, Deutsch, Mulvaney                   McElroy, Deutsch, Mulvaney&
                & Carpenter, LLP                                Carpenter, LLP
         300 Delaware Avenue, Suite 770                     1300 Mount Kemble Ave.
              Wilmington, DE 19801                            Morristown, NJ 07960
     (T): (302) 300-4515; (F): (302) 654-4031         (T): 973-425-4174; (F): 973-425-0161
             gbressler@mdmc-law.com                         mmorano@mdmc-law.com
              David W. Giattino, Esq.
           McElroy, Deutsch, Mulvaney
                & Carpenter, LLP
         300 Delaware Avenue, Suite 770
              Wilmington, DE 19801
     (T): (302) 300-4515; (F): (302) 654-4031
             dgiattino@mdmc-law.com



                                                1
                       Case 19-12153-KBO           Doc 56      Filed 10/04/19      Page 2 of 2



               PLEASE TAKE FURTHER NOTICE that request is hereby also made for service of

       copies of all papers, including but not limited to reports, pleadings, motions, applications or

       petitions, schedules, plans, disclosure statements (or any drafts, thereof), and answering reply

       papers filed in the above-captioned case or any related adversary proceeding by mailing one

       copy of each, unless otherwise directed by the Court, to the above addresses.

               PLEASE TAKE FURTHER NOTICE that Westchester does not intend this Notice of

       Appearance and Request for Notices and Service of Papers, nor any subsequent appearance,

       pleading, claim, or suit, to waive any rights to which it may be entitled including, but not limited

       to: (i) its right to have final orders in non-core matters entered only after de novo review by a

       District Judge; (ii) its right to trial by jury in any proceeding related to this case; (iii) its right to

       have the District Court withdraw the reference in any matter subsequent to mandatory or

       discretionary withdrawal; or (iv) any rights, claims, actions, defenses, setoffs, or recoupments to

       which it may be entitled under agreements, in law or in equity, all of which rights, claims,

       actions, defenses, setoffs, and recoupments it expressly reserves.

               PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

       Notices and Service of Papers does not constitute an agreement to accept services of initial

       process under Rule 4, Fed. R. Civ. P., or Rule 7004, Fed. R. Bankr. P., nor shall it result in

       undersigned counsel being deemed to be the agent of Westchester for such purpose.

                                               McELROY, DEUTSCH, MULVANEY
                                               & CARPENTER, LLP

Dated: October 4, 2019                         /s/ Gary D. Bressler
                                               Gary D. Bressler, Esq. (No. 5544)
                                               300 Delaware Avenue, Suite 770
                                               Wilmington, DE 19801
                                               Telephone: 302-300-4515; Facsimile: 302-645-4031
                                               gbressler@mdmc-law.com
                                               Counsel to Westchester Fire Insurance Company and its
                                               affiliated sureties


                                                           2
